WOODLEY, Judge.
The offense is unlawfully carrying a pistol; the punishment, a fine of $100.
The evidence shows that the appellant was stopped by police officers while driving an automobile on a Dallas street. The officer observed the cylinder from a revolver, a holster and a box of shells on the seat beside appellant. He searched the automobile and found a .22 caliber pistol under the driver’s seat with the cylinder removed.
The pistol, cylinder, shells and holster were introduced in evidence. The shells fit the pistol and the officer had no difficulty in replacing and removing the cylinder.
The jury rejected the appellant’s defense that he was taking the pistol to a gun shop to trade or sell it.
The holding of this Court in Crain v. State, 69 Tex.Cr.R. 55, 153 S.W. 155, requires that we hold the evidence sufficient to sustain the conviction. No other question is raised.
The judgment is affirmed.